Judgment affirmed, with costs. Held, that a judgment of divorce was properly awarded, and while the amount of alimony fixed by the decree seems large in view of the property of the defendant and his ability to earn money, still he has his remedy, under the provisions of the Code of Civil Procedure, to annul, modify or vary the decree in that respect by motion at Special Term, where the Special Term may, if he shows a disposition to pay what he fairly can, afford him such relief as may seem proper. All concurred.